
	

113 HR 5496 IH: Fast Help For Homeowners Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5496
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. McNerney (for himself, Mr. Nugent, Mr. Rooney, Mr. Costa, Mr. Cárdenas, Mr. Johnson of Georgia, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the holder of a subordinate lien on the property that secures a federally related
			 mortgage loan, upon a request by the homeowner for a short sale, to make a
			 timely decision whether to allow the sale.
	
	
		1.Short titleThis Act may be cited as the Fast Help For Homeowners Act.
		2.Requirement for prompt decision
			(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting before
			 section 130 (15 U.S.C. 1640) the following new section:
				
					129I.Prompt decisionmaking regarding short sale
						(a)In generalNot later than the end of the 10-calendar-day period beginning on the date of receipt of a written
			 request from a mortgagor of a federally related mortgage loan that meets
			 the requirements of subsection (c), a servicer shall—
							(1)notify in writing each holder of a subordinate lien on the residential real property that secures
			 such loan of such request; and
							(2)submit to each such holder a copy of such request.
							(b)Timely response to servicer notification required
							(1)In general
								(A)Timely response requiredExcept as provided in subsection (d) and notwithstanding any other provision of law or of any
			 contract, including a contract between a servicer of a federally related
			 mortgage loan and a securitization vehicle or other investment vehicle, a
			 holder of a subordinate lien that is notified by a servicer under
			 subsection (a) shall respond in writing to such servicer not later than
			 the end of the 45-calendar-day period beginning on the date of receipt of
			 such notification.
								(B)Failure to respondIf the holder of a subordinate lien that is notified by a servicer under subsection (a) does not
			 respond within the 45-calendar-day period described in subparagraph (A),
			 the request from a mortgagor described in subsection (a) shall be
			 considered to have been approved by the such holder.
								(2)ContentA written response by such holder under subsection (a) shall specify a decision on whether the
			 request described in such subsection has been denied, approved, or that
			 such request has been approved subject to specified changes.
							(c)Mortgagor submissionSubsection (a) shall apply in any case in which the mortgagor of a federally related mortgage loan
			 submits to the servicer thereof—
							(1)a written offer for a short sale of the dwelling or residential real property that is subject to a
			 mortgage, deed of trust, or other security interest that secures the
			 mortgage loan; and
							(2)all information required by the servicer in connection with such a request (including a copy of an
			 executed contract between the owner of the dwelling or property and the
			 prospective buyer that is subject to approval by the servicer).
							(d)Inapplicability to certain existing mortgagesThis section shall not apply to any federally related mortgage loan with respect to which the
			 mortgagor and the mortgagee or servicer have entered into a written
			 agreement before the date of the enactment of the Fast Help For Homeowners Act explicitly providing a procedure or terms for approval of a short sale.
						(e)Treatment of other time limitsThis section may not be construed to preempt, annul, or otherwise affect any other provision of law
			 or of any contract or program that provides a shorter period than is
			 provided under subsection (b) for a decision to be made by a holder of a
			 subordinate lien described in subsection (a)(1) regarding a short sale.
						(f)DefinitionsFor purposes of this section, the following definitions shall apply:
							(1)Federally related mortgage loanThe term federally related mortgage loan has the same meaning as is given in section 3 of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2602).
							(2)Securitization vehicleThe term securitization vehicle means a trust, special purpose entity, or other legal structure that is used to facilitate the
			 issuing of securities, participation certificates, or similar instruments
			 backed by or referring to a pool of assets that includes federally related
			 mortgage loans (or instruments that are related to federally related
			 mortgage loans, such as credit-linked notes).
							(3)ServicerThe term servicer has the same meaning as in section 129A, except that such term includes a person who makes or
			 holds a federally related mortgage loan (including a pool of federally
			 related mortgage loans), if such person also services the loan.
							(4)Short saleThe term short sale means the sale of the dwelling or residential real property that is subject to the mortgage, deed
			 or trust, or other security interest that secures a federally related
			 mortgage loan that—
								(A)will result in proceeds in an amount that is less than the remaining amount due under the mortgage
			 loan; and
								(B)requires authorization by the securitization vehicle or other investment vehicle or holder of the
			 mortgage loan, or the servicer acting on behalf of such a vehicle or
			 holder..
			(b)ApplicabilityThe amendment made by subsection (a) shall apply to any written request for a short sale made after
			 the date of the enactment of this Act.
			
